Citation Nr: 0431751	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-07 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for acne, to include as 
due to herbicide exposure.

2.  Entitlement to service connection for depression with 
adjustment disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for a urinary problem, 
to include as due to herbicide exposure.

4.  Entitlement to service connection for right-sided carpal 
tunnel syndrome.

5.  Entitlement to service connection for left sided carpal 
tunnel syndrome.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
irritation.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine.

(The issue of entitlement to service connection for a lung 
disorder, to include lung cancer and emphysema, is the 
subject of a separate appellate decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claims as to the 
above mentioned issues.  

The issues of service connection for hypertension, acne, 
depression, diabetes, skin irritation, and entitlement to an 
increased rating for PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosis of any 
urinary problem.

2.  The bilateral carpal tunnel syndrome is not of service 
origin or related to any incident of service.

3.  The reported headaches are not of service origin or 
relate to any incident of service.

4.   In a decision dated April 1997, the Board denied the 
appellant's claim for service connection for a back 
disability.

5.  The evidence added to the record since the April 1997 
Board decision is cumulative and redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A urinary disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  The April 1997 decision of the Board, which denied 
service connection for a back disability, is final.  38 
U.S.C.A. §§  5108, 7104 (West 2002).

5.  The evidence received since the April 1997 Board, which 
denied service connection for a back disability, is not new 
and material and the requirements to reopen the veteran's 
claim of entitlement to service connection for a back 
disorder have not been met.  38 U.S.C.A. §§  5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) regarding new and material claims and 
second sentence of 3.159(c) were amended effective August 29, 
2001.  These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case. See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate his claim.  He was provided with a 
copy of all the pertinent rating actions, statements of the 
case dated April 2002, May 2003, and November 2003, a 
supplemental statement of the case, dated July 2003.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding this claim, and the evidence, 
which has been received in this regard.  

The appellant was notified of the VCAA and what evidence the 
VA would obtain in letters dated November 2002 and April 
2004.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board is satisfied that the veteran has been informed of 
his rights and the VA obligation's under the VCAA and what 
evidence is needed to establish his claims.

The RO has obtained all available records identified by the 
appellant which are now on file, although some records 
identified by the veteran were found to be no longer 
available.  Also, several VA examinations have been conducted 
during the course of the appeal.  The veteran was provided a 
videoconference hearing before the undersigned member of the 
Board in May 2004.  The record discloses that VA has met its 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim currently being decided.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

As to the claimant's request to reopen his claim of 
entitlement to service connection for a back disability, the 
Board points out that the regulations create an exception to 
the applicability rule with respect to VA assistance in cases 
of claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the appellant's request to reopen his claim for service 
connection was made well in advance of August 29, 2001, the 
implementing and amended regulations, as noted above, do not 
apply for the purpose of determining whether the appellant in 
this case has submitted new and material evidence sufficient 
to reopen that claim.  Id; cf. Karnas v. Derwinski, supra.

Factual background

At the time of the veteran's February 1966 service entrance 
examination he gave a history of occasional boils, and 
recurrent low back pain for the prior two year.  It was 
reported that x-rays of the lumbosacral spine were negative.  
The remaining systems were clinically evaluated as normal.   
His blood pressure was 126/68.  A chest X-ray was reported to 
be normal.  

The veteran's service medical records contain no findings or 
diagnoses indicative of a back or urinary disabilities.  
There was no evidence of headaches or carpal tunnel syndrome. 
A July 1968 statement of medical examination and duty status 
indicates that the veteran incurred a laceration of his hand 
from a rock, when he was throwing a sledgehammer head, and 
lost his balance and fell striking his leg and cutting his 
hand on the rough ground.  The veteran had sutures in his 
hand at that time, which were removed less than two weeks 
later, with no mention of residuals.  At the time of the 
separation examination the veteran reported occasional 
cramps.  A urinalysis was negative.  All pertinent systems 
were clinically evaluated as normal.

The veteran's private medical records indicate that the 
veteran has been seen periodically from 1989 to1992 for 
treatment of back pain.  An August 1991 private medical 
statement indicates that the veteran was seen with chief 
complaints of constant sharp pain across the low back down 
with burning pain along the left buttock, pain along the 
posterior aspect of the left thigh and calf, dull aching pain 
in the left foot down to the big toe, and numbness of the 
left leg.  At that time the veteran reported that, in 
September 1989, he sustained a back injury after he stepped 
in grease and slipped, falling backwards out of a seven foot 
high tractor trailer truck.  The examiner noted the treatment 
history of the veteran for his back since that 1989 accident.  
The examiner noted that a November 1989 CT scan revealed 
bilateral lateral recess stenosis at the L4-5 and L5-S1 
levels.  MRI scan of the lumbosacral spine in May 1990 
revealed hypertrophic degenerative disease of the facets 
producing some lateral recess, and neuroforaminal narrowing 
at L4-5 and L5-S1, without herniated nucleus pulposus.  The 
physician indicated that the veteran did have severe lumbar 
dysfunction, associated with post-traumatic myofascial pain 
syndrome in the low back, and observation for L5-S1 lumbo-
sacral radiculopathy on the left side, and severe lumbar 
dysfunction.

October 1991 electrodiagnostic testing conducted for the 
purpose of ruling out acute lumbosacral radiculopathy, 
indicated that nerve conduction velocities of the veteran's 
bilateral lower extremities were within normal limits, and no 
evidence of peripheral polyneuropathy or focal nerve 
entrapment was shown.

In a report of September 1992 private treatment, the veteran 
reported that his back was asymptomatic until September 1989 
when he was involved in a work related accident.  Diagnoses 
at that time were lumbosacral sprain syndrome and lumbosacral 
radiculitis.

The veteran received a hearing at the RO in July 1995.  At 
that time, the veteran reported that, although his entrance 
examination indicates that he had low back pain for a couple 
of years prior to service, he indicated that he had told the 
examining physician at that time that he had been previously 
been placed in a cast due to a broken collar bone, and not 
indicated at that time that he had any prior back trouble.  
The veteran reported that he first noticed problems with his 
back in Vietnam, and indicated that he spent a week in the 
rear area due to his back.  The veteran reported that his 
back continued to bother him after his seperation from 
service, and caused him difficulty with some of the jobs he 
held subsequent to service.

In April 1997 the Board denied service connection for a low 
back disorder.  At that time the Board found that there was 
no medical evidence linking his back disorder to service.  
The April 1997 decision is final. 38 U.S.C.A. § 7104.

Subsequently received were records from the Department of 
Public Health dated from 1972 to 1974 relative to the veteran 
lung disorders.  

The veteran received treatment at a VA facility for several 
disorders from 2001 to 2003, including back complaints.

During a VA general medical examination conducted in January 
2001.  Scoliosis of the thoracic spine was diagnosed.  The 
veteran was also diagnosed with degenerative joint disease of 
the lumbosacral spine.

The veteran received an Agent Orange Registry Examination in 
January 2001.  At that time, the veteran reported several 
disabilities he felt were related to herbicide exposure, to 
include low back pain.  The veteran reported his history of 
back problems, which he indicated first occurred from 1976 
through 1984 resulting in a difficult workman's compensation 
case, and he reported chronic pain with a recurrence in 1989 

In the report of February 2001 outpatient treatment, the 
veteran was noted to have a history of heavy alcohol use 
until May of 2000 when he was hospitalized with a deep venous 
thrombosis.  He reported problems with memory since that 
time, as well as being tired and weak.  The veteran was 
assessed with evidence of cerebellar dysfunction and 
peripheral neuropathy, with the most likely diagnosis being 
stigmata of alcoholism.  The examiner indicates that the 
veteran might have some degree of chronic alcoholic 
cerebellar degeneration or residual Wernicke's.  The examiner 
indicated that the veteran also likely had residual diabetic 
neuropathy.  The examiner noted that the veteran had a 
history of smoking, and his cerebellar was some what pan 
cerebellar, which raised the remote possibility that this 
could be a perineoplastic syndrome.

Upon outpatient treatment in October 2001, the denied 
polyuria and polydipsia, but had polyphagia.  The veteran was 
diagnosed with depression, hyperlipidemia, deep vein 
thrombosis, cerebellar degeneration, obesity, shortness of 
breath, and newly diagnosed diabetes.

In February 2002, the veteran noted an intolerable headache 
due to new medication he was taking his PTSD.  He was advised 
to discontinue this medication.  CT scan of the veteran's 
head in June 2002 was normal.

August and July 2002 outpatient treatment notes indicate that 
the veteran reported a one year history of left wrist pain 
that he felt he incurred after he had a stroke, affecting his 
left side.  The veteran also complained of back pain at that 
time.  X-ray of the left wrist from that time showed 
osteoarthritis of the left metacarpal joint at the base of 
the thumb.  Pain was noted over the radial aspect of the 
wrist at the anterior and posterior surfaces.  Thumb and 
fingers were painful to move.  There was no erythema, warmth, 
or redness.  Right hand was unremarkable.  The veteran was 
diagnosed with left wrist pain secondary to osteoarthritis 
versus scapholunate dissociation versus extensor tendonitis 
of the thumb.  The veteran was again seen for complaints of 
wrist pain in August 2002 and pinpoint tenderness was noted 
in the radial area of his left wrist, and his right wrist was 
diffusely tender or palpation.  All phalangeal joints were 
also diffusely tender to palpation.  It was also noted that 
at this time the veteran's hypertension was well controlled.  
It was noted that the veteran might have Quervain's 
synovitis, and that carpal tunnel syndrome was unlikely based 
on the physical examination and the fact that the veteran did 
not do repetitive motions.  August 2002 X-rays of the 
veteran's left wrist showed degenerative disease between the 
trapezium and scaphoid.

The veteran was apparently involved in a motor vehicle 
accident in September 2002, in which he sustained back and 
head injuries.  A November 2002 outpatient treatment report 
notes that the veteran had low back and neck pain at that 
time secondary to a motor vehicle accident.

The veteran was seen in December 2002 with complaints of 
bilateral hand pain.  The veteran reported at that time that 
he had "carpal tunnel syndrome", and swelling in the 
evenings, as well as numbness in both his hands that woke him 
up at night.  He reported a two year history of left dorsal 
wrist pain.  The veteran was diagnosed with first dorsal 
compartment tenosynovitis with possible cubital tunnel 
syndrome.  The veteran received an injection in his first 
dorsal talar which provided significant relief, and the 
veteran was recommended to use a thumb splint at night.

X-rays of the veteran's spine taken in January 2003 noted 
mild lumbar spondylosis, but no other abnormality.

February 2003 EMG testing noted sensory distal latency which 
was moderately prolonged with normal amplitude.  The motor 
study was normal for distal latency and amplitude appearing 
with mixed nerve orthodromic mid palm stimulation.  The left 
ulnar nerve sensory and motor studies were well within normal 
limits, as was the conduction velocity across the elbow.  For 
the right median nerve, the sensory distal latency was 
moderately prolonged.  The mid palm stimulation also 
indicated a slowing across the carpal tunnel.  The motor 
study was notable for mildly prolonged distal latency with 
well amplitude.  The right ulnar nerve sensory study was well 
within normal limits.

X-rays taken of the veteran's wrists in March 2003 noted no 
evidence of scapholunate dissociation on either side, but 
degenerative disease on the left at the articulation between 
the scaphoid at the trapezium.

The veteran received a VA examination of his back in April 
2003.  At that time, the veteran reported that his injury 
occurred when he fell off a Howitzer in service, although he 
did not go to a medic in service.  The veteran indicates that 
his back did not begin to bother him until the 1970s.  He 
reported that he was placed in a body cast in 1972, which 
helped his back, and was doing well until 1989 when he 
slipped and fell at work.  He reported that hand was 
generally functional from 1992 to approximately six months 
ago.  The examiner diagnosed the veteran with spondylosis of 
the lumbar spine, with neural foraminal narrowing at L4-L5 
and L5-S1, with hypertrophic degenerative disease of the 
facets, lateral recess stenosis at L4-L5 and L5-S1 level.

An April 2003 outpatient treatment record indicates that the 
veteran was recovering from carpal tunnel repair of his right 
hand the month prior.  The examiner noted that EMG testing 
confirmed carpal tunnel syndrome in the veteran's hands 
bilaterally.  The examiner indicated that the veteran had a 
confirmed diagnosis of bilateral carpal tunnel syndrome.  He 
also indicated that the veteran was showing improvement in 
terms of paresthesias and weakness of his right hand since 
surgery.

The veteran received a hearing before the undersigned 
Veterans Law Judge in May 2004.  The transcript of that 
hearing indicates, in relevant part, that the veteran in 
Vietnam fell off a Howitzer striking his back and head.  He 
developed headaches and back problems since that time.  He 
spent a week in the hospital reported that his headaches 
started.  The veteran also reported that he had to go to the 
bathroom very frequently, and had burning on urination.  The 
veteran further reported that he believed that he developed 
carpal tunnel syndrome as a result of loading shells on a 
Howitzer in Vietnam.  The veteran's representative pointed 
out that the veteran had not been examined for his diabetes 
or PTSD, as was requested in a prior Board remand.  The 
veteran reported that the arthritis in his lumbar spine was 
also the result of falling off a Howitzer in service.  The 
veteran reported that he was a coal miner for 15 years, until 
he had to stop working due to his lungs.

Service connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
However, as a layperson the veteran is not competent to give 
a medical opinion on actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e). For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Urinary Disorder

In this regard, the Board notes that, while the veteran, in 
his hearing testimony dated May 2004, indicated that he 
suffered from frequent burning urination since service, the 
veteran's service medical records and post service treatment 
records are completely negative for any treatment or 
diagnosis of a urinary disorder.  Without medical evidence of 
a current urinary disability, the Board finds the veteran's 
claim cannot be maintained, and must be denied.

Bilateral Carpal Tunnel Syndrome

The service medical records reflect no finding diagnostic of 
carpal tunnel syndrome. The first clinical evidence of this 
disorder was in the earl 2000s, many years after service.  
While the veteran has attributed his diagnosis of carpal 
tunnel syndrome to service, specifically lifting heavy 
artillery shells, the Board notes that no medical evidence of 
records which supports this theory.  With no evidence having 
been presented to link the veteran's current carpal tunnel 
syndrome to service, the Board finds that service connection 
for bilateral carpal tunnel syndrome is not warranted.

Service connection for headaches

The veteran in his testimony before the undersigned Veterans 
Law Judge in May 2004, indicated that he fell off a Howitzer 
in service, and was hospitalized for a week. In later records 
the veteran reports that he did not seek treatment for this 
injury.  Regardless, no evidence has been presented to 
indicate that the veteran's reported headaches are related to 
service or otherwise.  The veteran's inservice and 
postservice medical records show only one instance in which 
the veteran specifically complained of headaches.  In 
February 2002, again nearly 34 years after the veteran's 
seperation from service, the veteran complained of headaches 
that he felt were related to a new medication he was taking 
for his PTSD.  The veteran stopped taking that medication, 
and there is no further indication in the record that the 
veteran had any further complaints regarding headaches 
related to medications.  The rest of the veteran's medical 
records, to include his service medical records, are 
completely negative for any complaints of, or treatment for, 
any headaches.  There is no medical evidence which relates 
his headaches to service or any incident during service.  
Accordingly service connection is not warranted

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Whether New and Material Evidence to Reopen a Claim of 
Service Connection for a Back Disability.

As noted above, the Board, in April 1997, denied the veteran 
service connection for a back condition.  Governing statutory 
and regulatory provisions stipulate that both unappealed 
rating decisions and decisions of the Board are final, and 
may be reopened only upon the receipt of additional evidence 
that, under the applicable statutory and regulatory 
provisions, is both new and material. 38 U.S.C.A. § 5108 
(West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 (West 
2002).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."   Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the appellant's claim for service 
connection for a back disability.  In this regard, the Board 
notes that the veteran's claim was denied in April 1997 based 
on the fact that there was no medical evidence linking the 
veteran's back disability to service   

The evidence received since the April 1997 decision continues 
to show that the veteran has a back disability, a fact that 
was previously established.  The additional evidence is 
cumulative in nature.  Finally, the Board points out that any 
lay statements and testimony made by the claimant to the 
effect that he suffers from a back disability as a result of 
his service is not sufficient to reopen a claim under 38 
U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the Board's April 1997 
decision is not new and material for the purpose of reopening 
the claim.  38 C.F.R. § 3.156.


ORDER

Entitlement to service connection for a urinary disability, 
to include as due to herbicide exposure, is denied.

Entitlement to service connection for right-sided carpal 
tunnel syndrome is denied.

Entitlement to service connection for left-sided carpal 
tunnel syndrome is denied.

Entitlement to service connection for headaches is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for arthritis of the lumbar spine is 
denied.


REMAND

As to the veteran's claims for entitlement to an increased 
evaluation for his PTSD, and service connection for diabetes, 
the Board notes that, in August 2003, the Board remanded 
these issues for further development, to include examinations 
of the veteran to determine his current level of disability 
related to PTSD, and to determine if the veteran has a 
definitive diagnosis of diabetes.  These examinations were 
never performed.  The Board is obligated by law to ensure 
that the RO complies with its directives.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, these issues must be 
returned to the RO for the requested development to be 
completed.

In addition, as the Board is of the opinion that any 
examination regarding the veteran's PTSD may also contain 
information that bears directly on the veteran's claim for 
depression, the Board is of the opinion that this issue must 
also be remanded.

As to the veteran's claim of entitlement to service 
connection for chloracne and skin irritation, the Board notes 
that an outpatient treatment record dated April 2001 
indicates that the veteran may have chloracne.  The 
representative has also indicated that the veteran's 
hypertension may be related to the diabetes.

In view of the above, this matter is REMANDED to the RO for 
the following:

1. Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded an endocrinology 
examination to determine if he has diabetes mellitus.  
The claims folder must be made available to the 
physician for review in conjunction with the 
examination.  All tests and studies deemed necessary 
should be conducted.  At the conclusion of the 
examination the physician should either diagnose 
diabetes mellitus or rule this disorder out.

2.  A VA examination should be conducted by a 
psychiatrist to determine the severity of the service- 
connected psychiatric disorder.  The claims folder must 
be made available to the physician for review in 
conjunction with the examination.  All tests and studies 
deemed necessary should be conducted.  It is requested 
that the examiner obtain a detailed occupational 
history.  It is requested that the examiner include a 
Global Assessment of Functioning (GAF) score.  The 
examiner should also comment on whether the veteran's 
depression of present is related to his PTSD.  A 
complete rationale for any opinion expressed should be 
included in the report.

3.  The veteran should be provided with an examination 
by a dermatologist to determine the severity and 
etiology of any skin disorder diagnosed.  The claims 
folder must be made available to the physician for 
review in conjunction with the examination.  All tests 
and studies deemed necessary should be conducted.  The 
examiner is requested to obtain a detailed clinical 
history.  Following the examination, the examiner is 
requested to render an opinion as to whether it is as 
likely as not that any skin disorder diagnosed is 
related to service, to include Agent Orange exposure.  A 
complete rationale for any opinion expressed should be 
included in the report.

4.  After the development requested above has been 
completed to the extent possible, the RO should 
readjudicate the veteran's claim, to include whether the 
hypertension is secondary to the diabetes if 
appropriate.  If any benefit sought remains denied, the 
appellant and his representative should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



